           Case 9:20-cr-00044-DLC Document 32 Filed 02/23/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

UNITED STATES OF AMERICA,                              CR 20–44–M–DLC

                       Plaintiff,

vs.                                                          ORDER

 THOMAS PAUL KIRSCH,

                       Defendant.

      Before the Court is the United States’ Unopposed Motion for Final Order of

Forfeiture. (Doc. 30.) Having reviewed said motion, the Court finds:

      1.      The United States commenced this action pursuant to 18 U.S.C.

§ 924(d) and 26 U.S.C. § 5872.

      2.      A Preliminary Order of Forfeiture was entered on January 7, 2021.

(Doc. 28.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been accomplished as required by 21 U.S.C. § 853(n)(1).

(Doc. 29.)

      4.      It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d) and 26 U.S.C. § 5872.

      Accordingly, IT IS ORDERED that the motion (Doc. 30) is GRANTED.



                                           1
        Case 9:20-cr-00044-DLC Document 32 Filed 02/23/21 Page 2 of 2



      IT IS FURTHER ORDERED that judgment of forfeiture of the following

property shall enter in favor of the United States pursuant to 18 U.S.C. § 924(d)

and 26 U.S.C. § 5872, free from the claims of any other party, the following

property:

             • Springfield Armory, model Saint Victor, .300 blackout caliber
               rifle, SN: ST224375.
             • HS Produkt, model XD-M, 10mm caliber pistol, SN:
               AT225580.
             • Glock, model 23, .40 caliber pistol, SN: UKL086.
             • Glock, model 43, 9mm caliber pistol, SN: BFHS922.
             • (1) Black in Color Silencer.
             • (310) rounds of assorted ammunition.
             • (45) rounds of Winchester-Wester, 10mm caliber
               ammunition

      IT IS FURTHER ORDERED that the United States shall have full and legal

title to the forfeited property and may dispose of it in accordance with law.

      DATED this 23rd day of February, 2021.




                                          2
